DETAILED ACTION
This action is in response to an amendment to application 16/367609, filed on 6/30/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2007/0169049, hereinafter “Gingell,” and USPGPUB 2007/0209034, hereinafter “Doganata.”
	Regarding claim 1, Gingell discloses “A method for implementing model-based software application control frameworks, comprising: in an information processing apparatus comprising at least one computer processor:
breaking a software application into a plurality of independently executable modules; (see, e.g., Gingell, para. 59-60, 110, 209)
determining a plurality of attributes for each of the plurality of executable modules; (see, e.g., Gingell, para. 117, 123, 137, 142)
identifying a deployment platform for each executable module; (see, e.g., Gingell, para. 64, 110)
building an attribute model for the software application based on the executable modules, the attributes, and the deployment platform; (see, e.g., Gingell, para. 63, 116-117, 141)
identifying control requirements for the attribute model; (see, e.g., Gingell, para. 65, 128)
identifying actions to implement the control requirements; and executing the actions to implement the control requirements in the software application.” (see, e.g., Gingell, para. 112, 128-32, 153-56, 221).  
Gingell does not appear to disclose the further limitation “identifying a plurality of executable modules in a software application that are configured to execute independently of each other.” Stated differently, Gingell discloses breaking an application into a plurality of independently executable modules, but Gingell does not appear to disclose the identification of executable modules in a software application that are configured to execute independently of each other. However, Doganata discloses a software deployment method whereby an application is split into a “platform dependent” portion and a “platform independent” portion and those two portions are deployed to a native platform and a non-native platform, respectively. (Doganata, fig. 4 & associated text; “Regardless, application 22 will be split into a platform dependent portion 22A and the platform independent portion 22B. This can be done based upon analysis of the underlying code to determine which portions depend (or do not depend) upon a particular platform.”).
Gingell and Doganata are directed toward software deployment and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the identification and splitting of Doganata with the splitting and deployment of Gingell, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to ensure optimal efficiency by deploying platform-dependent software to native platforms whenever possible. Accordingly, the instant claim is unpatentable over the combination of Gingell and Doganata.
	Regarding claim 2, the combination of Gingell and Doganata renders obvious “The method of claim 1, wherein the attributes comprise at least one of an OS type, a data classification, and external interface.” (see, e.g., Gingell, para. 63, 71, 77).
	Regarding claim 3, the combination of Gingell and Doganata renders obvious “The method of claim 1, further comprising: applying a plurality of questions in a question chain to refine the attributes.” (see, e.g., Gingell, para. 138).
	Regarding claim 4, the combination of Gingell and Doganata renders obvious “The method of claim 1, wherein the attributes are automatically identified using at least one of a code scan, an inventory system, and a server scan.” (see, e.g., Gingell, para. 39, 116, 141).
	Regarding claim 5, the combination of Gingell and Doganata renders obvious “The method of claim 1, wherein the control requirements are based on a policy for an organization.” (see, e.g., Gingell, para. 138).
	Regarding claim 6, the combination of Gingell and Doganata renders obvious “The method of claim 1, wherein the actions to implement the control requirements are specific to the deployment platform.” (see, e.g., Gingell, para. 65, 112, 128-32, 153-56, 221).
	Regarding claim 7, the combination of Gingell and Doganata renders obvious “The method of claim 1, further comprising: tracking the implementation of the control requirements into the application.” (see, e.g., Gingell, para. 65, 112, 128-32, 153-56, 221).
	Regarding claim 8, Gingell discloses “A method for implementing model-based software application control frameworks, comprising: in an information processing apparatus comprising at least one computer processor: 
	breaking a software application into a plurality of executable modules; (see, e.g., Gingell, para. 59-60, 110, 209)
determining a plurality of attributes for each of the executable modules; (see, e.g., Gingell, para. 117, 123, 137, 142)
identifying a deployment platform for each executable module; (see, e.g., Gingell, para. 64, 110)
identifying a design pattern associated with one of the executable modules, the attributes for the executable module, and the deployment platform for the executable module; (see, e.g., Gingell, para. 63, 116-117, 141)
identifying control requirements for the design pattern; (see, e.g., Gingell, para. 65, 128)
identifying actions to implement the control requirements; and executing the actions to implement the control requirements in the software application.” (see, e.g., Gingell, para. 112, 128-32, 153-56, 221).  
Gingell does not appear to disclose the further limitation “identifying a plurality of executable modules in a software application that are configured to execute independently of each other.” Stated differently, Gingell discloses breaking an application into a plurality of independently executable modules, but Gingell does not appear to disclose the identification of executable modules in a software application that are configured to execute independently of each other. However, Doganata discloses a software deployment method whereby an application is split into a “platform dependent” portion and a “platform independent” portion and those two portions are deployed to a native platform and a non-native platform, respectively. (Doganata, fig. 4 & associated text; “Regardless, application 22 will be split into a platform dependent portion 22A and the platform independent portion 22B. This can be done based upon analysis of the underlying code to determine which portions depend (or do not depend) upon a particular platform.”).
Gingell and Doganata are directed toward software deployment and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the identification and splitting of Doganata with the splitting and deployment of Gingell, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to ensure optimal efficiency by deploying platform-dependent software to native platforms whenever possible. Accordingly, the instant claim is unpatentable over the combination of Gingell and Doganata.
	Regarding claim 9, the combination of Gingell and Doganata renders obvious “The method of claim 8, wherein the attributes comprise at least one of an OS type, a data classification, and external interface.” (see, e.g., Gingell, para. 63, 71, 77).
	Regarding claim 10, the combination of Gingell and Doganata renders obvious “The method of claim 8, wherein the attributes are automatically identified using at least one of a code scan, an inventory system, and a server scan.” (see, e.g., Gingell, para. 39, 116, 141).
	Regarding claim 11, the combination of Gingell and Doganata renders obvious “The method of claim 8, wherein the control requirements are based on a policy for an organization.” (see, e.g., Gingell, para. 138).
	Regarding claim 12, the combination of Gingell and Doganata renders obvious “The method of claim 8, wherein the actions to implement the control requirements are specific to the deployment platform.” (see, e.g., Gingell, para. 65, 112, 128-32, 153-56, 221).
	Regarding claim 13, Gingell discloses “The method of claim 8, further comprising: tracking the implementation of the control requirements into the software application.” (see, e.g., Gingell, para. 65, 112, 128-32, 153-56, 221).
	Regarding claim 14, Gingell discloses “A system for implementing model-based software application control frameworks, comprising: an environment for hosting a software application, the environment comprising a monitoring agent that monitors the software application for an action; a database comprising a plurality of control requirements; and an electronic device comprising at least one computer processor, wherein the electronic device performs the following: in response to an action identified by the monitoring agent, (see, e.g., Gingell, figs. 1-2 & associated text)
	break the software application into a plurality of executable modules; (see, e.g., Gingell, para. 59-60, 110, 209)
determine a plurality of attributes for each of the executable modules; (see, e.g., Gingell, para. 117, 123, 137, 142)
identify a deployment platform for each executable module; (see, e.g., Gingell, para. 64, 110)
build an attribute model for the software application based on the modules, the attributes, and the deployment platform; (see, e.g., Gingell, para. 63, 116-117, 141)
identify control requirements in the database for the attribute model; (see, e.g., Gingell, para. 65, 128)
identify actions to implement the control requirements; and execute the actions to implement the control requirements in the software application.” (see, e.g., Gingell, para. 112, 128-32, 153-56, 221).  
Gingell does not appear to disclose the further limitation “identify a plurality of executable modules in a software application that are configured to execute independently of each other.” Stated differently, Gingell discloses breaking an application into a plurality of independently executable modules, but Gingell does not appear to disclose the identification of executable modules in a software application that are configured to execute independently of each other. However, Doganata discloses a software deployment method whereby an application is split into a “platform dependent” portion and a “platform independent” portion and those two portions are deployed to a native platform and a non-native platform, respectively. (Doganata, fig. 4 & associated text; “Regardless, application 22 will be split into a platform dependent portion 22A and the platform independent portion 22B. This can be done based upon analysis of the underlying code to determine which portions depend (or do not depend) upon a particular platform.”).
Gingell and Doganata are directed toward software deployment and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the identification and splitting of Doganata with the splitting and deployment of Gingell, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to ensure optimal efficiency by deploying platform-dependent software to native platforms whenever possible. Accordingly, the instant claim is unpatentable over the combination of Gingell and Doganata.
	Regarding claim 15, the combination of Gingell and Doganata renders obvious “The system of claim 14, wherein the attributes comprise at least one of an OS type, a data classification, and external interface.” (see, e.g., Gingell, para. 63, 71, 77).
	Regarding claim 16, the combination of Gingell and Doganata renders obvious “The system of claim 14, wherein the electronic device further applies a plurality of questions in a question chain to refine the attributes.” (see, e.g., Gingell, para. 138).
	Regarding claim 17, the combination of Gingell and Doganata renders obvious “The system of claim 14, wherein the attributes are automatically identified using at least one of a code scan, an inventory system, and a server scan.” (see, e.g., Gingell, para. 39, 116, 141).
	Regarding claim 18, the combination of Gingell and Doganata renders obvious “The system of claim 14, wherein the control requirements are based on a policy for an organization.” (see, e.g., Gingell, para. 138).
	Regarding claim 19, the combination of Gingell and Doganata renders obvious “The system of claim 14, wherein the actions to implement the control requirements are specific to the deployment platform.” (see, e.g., Gingell, para. 65, 112, 128-32, 153-56, 221).
	Regarding claim 20, the combination of Gingell and Doganata renders obvious “The system of claim 14, wherein the environment is a development environment or a production environment.” (see, e.g., Gingell, figs. 1-2 & associated text).
Response to Arguments
	Applicants’ arguments in traversal of the standing claim rejections have been carefully reviewed but are moot in view of the foregoing new grounds of rejection.

Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191